DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 14 and 18 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida, et al. (US 20150281614 A1.)

    PNG
    media_image1.png
    687
    705
    media_image1.png
    Greyscale

Regarding claim 1, Yoshida, et al. (hereafter, “Yoshida”) discloses a shared-pixel circuit (pixel block, 113; annotated Fig. 15) for use in an image sensor (solid-state image sensor, 1; Fig. 1), comprising at least a first pixel cell (112a) and a second pixel cell (112b), each pixel cell comprising:
a photosensitive element (PD; annotated Fig. 15) for converting incoming photons into charge [0037];
a charge storage area (FD1/FD2) operatively connectable to the photosensitive element and adapted for receiving and storing the charge accumulated by the photosensitive element [0037];
an amplification transistor (M1/M2) adapted for receiving sensing signals representative of an amount of charge stored in the charge storage area [0037]; and
a select switch (M4/M5/M6/M7) coupled between the amplification transistor (M1/M2) and a column bus (114);
wherein the amplification transistors of the first and second pixel cell are arranged to form an input pair of a differential amplifier (M1 and M2 form a differential signal line pair, [0074]), the differential amplifier being configured for:
receiving only one of a first sensing signal (either VRMP or the charge stored in FD1, Fig. 15), representative of an amount of charge stored in the charge storage area of the first pixel cell (Fig. 12 shows that when ΦS1 is active, ΦS2 is inactive; therefore, based on Fig. 15, 112a would receive the charges from the PD of 112a when ΦT is pulsed), and an analog signal having a ramped signal portion, as a first input signal (when ΦS2 is active and ΦS1 is inactive, 112a would receive analog signal VRMP); and

receiving said analog signal (VRMP) as a second input signal if a received first input signal corresponds to said first sensing signal (when ΦS1 is active and ΦS2 is inactive, 112b would receive VRMP while 112a would receive the charges from the PD of 112a);
comparing the first input signal to the second input signal (signal processing unit 142 compares the output of M1 and M2; [0040]); and
generating, on the column bus, a bi-stable output signal based on said comparing of said input signals (output of signal processing unit 142 onto the vertical transmission line 142 to the counter 144, Fig. 1).

Regarding claim 2, Yoshida discloses claim 1, wherein the differential amplifier is composed of two branches (112a/112b) and each branch comprises a respective one of the amplification transistors of the first and second pixel cell (first pixel cell 112a has amplification transistor M1; second pixel cell 112b has amplification transistor M2.)

claim 3, Yoshida discloses claim 2, further comprising a load pair (R1/R1 in Fig. 8B of signal processing unit 142), each load of the load pair being in series connection with, or connectable in series to, a respective one of the amplification transistors in each branch (both R1s are connected to 114, which is in series connection with amplifying transistors M1 and M2.)

Regarding claim 4, Yoshida discloses claim 3, wherein the loads of the load part are forming part of the first and/or second pixel cell or wherein, in an array of pixel cells, the loads of the load part are located outside the first and second pixel cell (Fig. 15 shows an array of pixel cells, and resistors R1 in Fig. 8B are located outside of the first and second pixel cell.)

Regarding claim 5, Yoshida discloses claim 1, wherein the first main terminals of the amplification transistors are operatively coupled to a common potential node of the differential amplifier (common node, CN; Fig. 15.)

Regarding claim 6, Yoshida discloses claim 5, further comprising a connector for directly connecting the first main terminals of the amplification transistors to the common potential node (Fig. 15 shows the source terminals of each of the M1 and M2 transistors are directly connected to the CN, [0036.])

claim 7, Yoshida discloses claim 5, wherein the common potential node of the differential amplifier (common node, CN) is configured for receiving a bias current (current source M3 driven by Vbias, [0036.])

Regarding claim 8, Yoshida discloses claim 1, further comprising at least one transfer transistor (MT; Fig. 15) arranged between the photosensitive element (PD) and the charge storage area (FD1/FD2) of at least one of the first and second pixel cell (transfer transistor MT shown in both 112a and 112b in annotated Fig. 15), the at least one transfer transistor (MT) being configured for transferring the accumulated charge from the photosensitive element (PD) to the charge storage area (FD1/FD2) [0037] when activated (activation according to ΦT, [0038.])

Regarding claim 9, Yoshida discloses claim 1, further comprising output connectors for applying the generated output of the differential amplifier (signal processing unit 142 must inherently have some output to connect to counter 144 along vertical transmission path 114) to a dual column bus (114 consists of dual columns 114a/114b) of an image sensor (1.)

Regarding claim 10, Yoshida discloses claim 1, comprising one or more further pixel cells (Fig. 15 shows an additional pixel block to the right of the pixel block 113 shown in annotated Fig. 15.)  The additional limitations are mirrored from claim 1 for each pixel block and are interpreted and rejected accordingly.

Regarding claim 11, Yoshida discloses an image sensor (1, Fig. 1) comprising a substrate (image sensing unit 110 must inherently exist on some substrate) and at least one shared-pixel circuit according to claim 1 formed on or in the substrate (the pixel blocks 113 comprising two pixels 112 are formed on the image sensing unit 110, shown in Fig. 1.)

Regarding claim 12, Yoshida discloses claim 11, and further discloses the image sensor (1) comprising a plurality of pixel cells (Fig. 1 shows a plurality of pixels 112 which are used to form pixel blocks 113, shown in Fig. 11 and annotated Fig. 15) and pixel cells of the plurality of pixel cells being arranged in pairs to form a plurality of shared-pixel circuits (annotated Fig. 15 shows, for example, each pixel block 113 is comprised of two pixel cells 112a/112b arranged in a pair to form a shared pixel circuit; multiple pixel blocks across the array form a plurality of shared-pixel circuits.)

Regarding claim 13, Yoshida discloses claim 12, wherein the pixel cells are arranged in rows and columns of an array (formation shown at least in Fig. 1), and wherein a pair of pixel cells forming one of the shared-pixel circuits comprises two adjacent pixel cells in a same column of the array, or comprises two pixel cells in a same column of the array separated by one or more pixel cells of the same column (annotated Fig. 15 shows a pixel block 113 comprised of two adjacent pixels 112a/112b in a column direction.)

Regarding claim 14, Yoshida discloses claim 11, further comprising at least one dual column bus (vertical transmission path, 114) for receiving and transmitting bi-stable outputs generated by the differential amplifier of at least one shared-pixel circuit (output of the differential signal sent to the column buses 114a/114b of vertical transmission path 114, [0036.])

Regarding claim 18, Yoshida discloses a method of digitizing readout signals of a pixel cell in an image sensor comprising a plurality of pixel cells, comprising:
shifting a photogenerated charge accumulated by the pixel cell to a charge storage area of the pixel cell to generate a first sensing signal indicative of the charge accumulated by the pixel cell during exposure (Fig. 12, while ΦS1 is active, ΦT controls charge transfer from PD generating a signal indicative to charge accumulation in FD1 of 112a);
forming a differential pair by coupling a main terminal of an amplification transistor of the pixel cell to a corresponding main terminal of an amplification transistor of a further pixel cell of the image sensor (amplification transistors M1 and M2 are coupled together via common node CN, shown in Fig. 15);
supplying the first sensing signal (signal from FD1) to a control terminal of the amplification transistor of the pixel cell (while ΦS1 is active, signal from FD1 is supplied to gate terminal of M1);

recording a moment in time at which a transition in a bi-stable output signal of the differential pair occurs as a result of a level of the supplied analog signal crossing a level of the supplied first sensing signal (counts time until the comparator output inverts, [0049.])

Regarding claim 19, Yoshida discloses claim claim 18, further comprising:
shifting a photogenerated charge accumulated by the further pixel cell to a charge storage area of the further pixel cell to generate a second sensing signal indicative of the charge accumulated by the further pixel cell during exposure (Fig. 12, while ΦS2 is active, ΦT controls charge transfer from PD generating a signal indicative to charge accumulation in FD2 of 112b);
supplying the second sensing signal (signal from FD2) to the control terminal of the amplification transistor of the further pixel cell (while ΦS2 is active, signal from FD2 is supplied to gate terminal of M2);
supplying an analog signal to the control terminal of the amplification transistor of the pixel cell (while ΦS2 is active, VRMP is applied to gate terminal of M1), the analog signal comprising a ramped signal portion (VRMP is a ramp signal, [0036, 0076]);


Regarding claim 20, Yoshida discloses claim 18, further comprising:
clearing a charge in the charge storage area of the pixel cell to generate a first reference signal for correlated double sampling (Fig. 12 shows ΦR1 to reset charge in FD1 to generate reference noise signal N_AD [0049] for removing CDS [0050]);
supplying the first reference signal to the control terminal of the amplification transistor of the pixel cell (noise signal output via M1, [0049]);
supplying an analog signal (VRMP) to the control terminal of the amplification transistor of the further pixel cell (while ΦS1 is active, VRMP is applied to gate terminal of M2), the analog signal comprising a ramped signal portion (VRMP is a ramp signal, [0036, 0076]);
recording a moment in time at which a transition in a bi-stable output signal of the differential pair occurs as a result of a level of the supplied analog signal crossing a level of the supplied first reference signal (obtaining N_AD shown in Fig. 12, [0049-0050.])

Regarding claim 21, Yoshida discloses the method according to claim 18, further comprising:

converting the time interval to a bit value (count time obtained by counter 144 stored as a digital value, [0050]); and
optionally storing the bit value in a storage element of the image sensor (count value stored in memory 146, [0050.])

Regarding claim 22, Yoshida discloses the method according to claim 18, further comprising:
transmitting the bi-stable output signal of the differential pair on a single column bus or a dual column bus (vertical transmission path, 114) of the image sensor (output of the differential signal sent to the column buses 114a/114b of vertical transmission path 114, [0036.])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Choi, et al. (US 20080018765 A1.)
Regarding claim 15, Yoshida discloses claim 11.  However, while Yoshida discloses an image sensor (1) comprising a plurality of pixel cells (112) arranged into an array (as shown in Fig. 2), the reference fails to specifically disclose use of a color filter array and a microlens array with the array of pixel cells, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Choi, et al. (hereafter, “Choi.”)
Choi discloses an image sensor (100) with adjacent pixels sharing components in a paired pixel block (Figs. 3/4), similar to Yoshida.  Additionally, Choi discloses that each pixel is associated with a color filter of a color filter array (shown in Figs. 5/8A, [0065 - 0068]) and a microlens of a microlens array (shown in Fig. 1A/B, [0055]).
Choi discloses that the color filters are used to isolate specific color bands (for example, red, green, and blue [0065]), which are used to recreate an accurate scene representation of a color image.  Additionally, the microlens array is used to focus incident light onto the photodiode to maximize fill-factor (or minimize light leakage) in the pixel [0056.]
These elements are extremely well known in the art of digital cameras and would be obvious to one of ordinary skill in the art to use with Yoshida.  By incorporating a color filter and microlens as disclosed in Choi, Yoshida would gain a similar benefit of obtaining an accurate color image with a maximized fill-factor as taught by Choi.  .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Yamazaki, et al. (US 20130175652 A1.)
Regarding claim 16, Yoshida discloses claim 11.  However, Yoshida fails to disclose gain selection means for selecting between a high gain and a low gain, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Yamazaki, et al. (hereafter, “Yamazaki.”)
Yamazaki discloses a pixel circuit (Fig. 1) for capturing an image, similar to Yoshida.  Additionally, Yamazaki discloses that the pixel has gain selection means (pixel additional circuit, 110) for selecting between a high gain and low gain (high sensitivity and low sensitivity modes, [0052]).  Yamazaki discloses that these modes enables an expansion of the dynamic range of the image sensor and also prevents potential charge overflow in oversaturation situations of bright scenes [0052.]
This pixel additional circuit can similarly be applied to Yoshida.  By adding a controllable capacitance to the floating diffusion node as taught in Yamazki, the dynamic range of each pixel can be expanded and charge overflow can be prevented.  Therefore, it would be obvious to one of ordinary skill in the art to include a pixel additional circuit of Yamazaki to the image sensor of Yoshida in order to increase the dynamic range of the image sensor and prevent noise due to oversaturation.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Oike, et al. (US 20200106975 A1.)
Regarding claim 17, Yoshida discloses claim 11.  However, Yoshida fails to disclose the various substrates in the manner described in the instant claim.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Oike, et al. (hereafter, “Oike.”)
Oike discloses an image sensor with a shared-pixel comparator (Figs. 16-17), similar to Yoshida.  Additionally, Oike discloses that the image sensor (10) is provided as a vertically stacked image sensor (Fig. 33B/33C), comprising a logic substrate (824) connected to a pixel substrate (821), with the at least one shared-pixel circuit being formed in the pixel substrate (the pixel array unit, 11, of Fig. 16 is part of the pixel substrate, 821) and signal processing means, for further processing of generated bi-stable output signals of the at least one shared-pixel circuit, being formed on the logic substrate (column readout circuit, 13, that performs the differential operation is formed in the logic or control circuits on substrate 824).
This substrate arrangement can similarly be used with Yoshida.  By separating the components on different substrates, the overall footprint of the imaging device can be kept small and thus for a better fit in handheld devices.  Therefore, it would be obvious to one of ordinary skill in the art to used a split substrate structure as disclosed in Oike in order to maintain a small size of the image sensor for better use in small form factor devices.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Meynants (US 20160360138 A1) discloses an in-pixel differential amplifier.
Aoki (US 20130107093 A1) discloses a solid-state imaging device.
Herault, et al. (US 20180220090 A1) discloses an HDR image sensor.
Bogaerts (US 20090256735 A1) discloses an AD conversion in pixel arrays.
Iwabuchi, et al. (US 20100276572 A1) discloses an image sensor with separate substrates.
Onishi, et al. (US 20130321684 A1) discloses an image pickup device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698